On the facts as found the signs carried and circulars distributed by members of defendant's local did not honestly or fairly state the nature of the labor dispute between the plaintiff and the local; i.e., that plaintiff had refused to renew his contract to employ only members of the defendant's local; that he had made an agreement with another labor organization to employ its members only for one year and that the term of the contract between plaintiff and defendant's local had expired.
As the purpose of the dissemination of the false or misleading information was to injure plaintiff's business and so to coerce him to employ members of the defendant's *Page 545 
local only, plaintiff was entitled to have them enjoined from proclaiming the existence of a lockout of union labor.
The case does not come within the doctrine that equity will not enjoin the publication of a libel. The acts were wrongfully and continuously done to cause damage to plaintiff by coercive methods. Damage might be difficult of proof and equity will give relief.
The injunction is construed as relating to the findings of fact and directed against the acts therein found.
The judgment should be affirmed, with costs.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Judgment affirmed.